Citation Nr: 0628100	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-20 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for epilepsy, seizure 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
scoliosis.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cervical dorsolumbar paravertebral myositis (claimed as a 
back condition).

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic cystic mastitis to include fibroma of the right 
breast.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
anxiety disorder, not otherwise specified (claimed as 
psychiatric conditions).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1995 to January 
1996.  She subsequently served in the Puerto Rico Air 
National Guard; however, her periods of service are 
unverified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The record reflects that the veteran filed an untimely VA 
Form 9 in February 2003 with respect to the July 2001 RO 
rating decision that determined that new and material 
evidence had not been submitted to reopen her claims of 
service connection for chronic mastitis to include fibroma of 
the right breast, scoliosis, cervical dorsolumbar 
paravertebral myositis and denied service connection for 
anxiety disorder, not otherwise specified and arthritis.  In 
March 2003 correspondence, the RO notified the veteran that 
her appeal had been canceled because the time limit for the 
submission of the VA Form 9 had expired and the July 2001 
decision had become final.  However, the RO construed the 
veteran's February 2003 VA Form 9 as a claim to reopen the 
aforementioned disorders as well as a new claim for service 
connection of epilepsy or seizure disorder.    

The Board also observes that the veteran requested a local 
hearing before the RO in her May 2004 VA Form 9.  The RO 
subsequently scheduled hearings for the veteran in July 2004, 
September 2004, October 2004, and March 2005; however, the 
2004 hearings were postponed and the veteran failed to appear 
at the March 2005 hearing.  Neither the veteran nor her 
representative submitted a request to postpone the March 2005 
hearing, presented explanation for her failure to appear at 
the hearing, or requested the opportunity to appear at 
another hearing.  Therefore, the veteran's hearing request is 
considered withdrawn.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It is noted that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. 
§§ 101(24), 106, 1131 (2002).  Nevertheless, the record 
reveals that the veteran's period(s) of service in the Puerto 
Rico Air National Guard are unverified.  Thus, the RO must 
verify the veteran's period(s) of active duty, active duty 
for training, and inactive duty for training in the Puerto 
Rico Air National Guard.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the 
delegation of responsibility between VA and 
the veteran in procuring the evidence 
relevant her claims, including which 
portion of the information and evidence is 
to be provided by the veteran and which 
portion VA will attempt to obtain on behalf 
of the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005).  The VCAA notice 
should advise the veteran of what evidence 
is necessary to substantiate the element(s) 
required to establish entitlement to the 
issues on appeal and include an explanation 
as to the information or evidence needed to 
establish a disability rating and effective 
date for the claims on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  

2.  The RO should verify the veteran's 
periods of active duty, active duty for 
training, and inactive duty for training in 
the Puerto Rico Air National Guard.  

3.  The RO should afford the veteran a 
neurological examination to determine the 
identity and etiology of any seizure 
disorder to include epilepsy that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by the 
neurologist should be accomplished and all 
findings reported in detail.  The 
neurologist should state whether any 
seizure disorder found on examination is 
more likely than not (i.e., probability of 
more than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), 
or less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to any symptomatology 
shown in service (including service in the 
Puerto Rico Air National Guard) or any 
other incident thereof.  Please send the 
claims folder to the neurologist for review 
in conjunction with the examination.  

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


